DYKMAJsT, J.
This is an app'eal from an order of the special term adjudging John Copcutt guilty of contempt for violating an injunction of this court, and imposing a fine upon him for such violation. The objections to the order are mostly technical, and but a very faint effort is made to deny the offense. The proof of violation of the injunction is amply sufficient, and the technical objections are not well founded. The defendant has manifested no disposition to yield obedience to the mandate of the court, although it related to a matter of the utmost importance to the public. Previous to the institution of the proceedings to punish the defendant for contempt, he was notified of his violation of the injunction, and informed that a cessation of his contumacy would secure immunity for the past, but he gave no heed to the notification. If the process of the court is to be vindicated, this order must be upheld.
The order should be affirmed, with costs.